Citation Nr: 1016483	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for mild neuroforaminal narrowing with disc bulge at L2-3, 
L3-4, and L4-5.

2. Entitlement to a separate evaluation for neurological 
manifestations of the service-connected mild neuroforaminal 
narrowing with disc bulge at L2-3, L3-4, and L4-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for mild neuroforaminal 
narrowing with disc bulge at L2-3, L3-4, and L4-5, and 
assigned a 10 percent rating, effective from August 17, 2007.  

The Board notes that by July 2008 rating decision, the RO 
essentially found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
tailbone condition.  In September 2008, the Veteran filed a 
notice of disagreement, and in October 2009 a statement of 
the case (SOC) was issued in which the RO, after finding that 
new and material evidence had been submitted to reopen the 
claim for service connection for a tailbone condition, denied 
the claim on the merits.  It appears that the Veteran did not 
file a substantive appeal (VA Form 9) in order to perfect 
this appeal; thus, this issue is not before the Board at this 
time.  The Board notes, however, that in March 2010 the 
Veteran submitted directly to the Board, without a waiver of 
initial review by the RO, a personal statement and a VA 
treatment record dated in February 2010.  See 38 C.F.R. § 
20.1304 (2009).  However, as the additional evidence is not 
pertinent to the issue adjudicated on the merits in this 
Board decision (but rather pertains to the claim for service 
connection for tailbone condition), there is no prejudice to 
the Veteran in proceeding with adjudication without remand to 
the RO for consideration of the additional evidence.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  This matter is referred to 
the RO for action deemed appropriate.

The issue of entitlement to a separate rating for the 
neurological manifestations of the service-connected mild 
neuroforaminal narrowing with disc bulge at L2-3, L3-4, and 
L4-5, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDING OF FACT

Throughout this appeal, the Veteran has not demonstrated 
ankylosis of the thoracolumbar spine; forward flexion limited 
to 60 degrees or less or a combined range of thoracolumbar 
motion of not greater than 120 degrees; or any incapacitating 
episodes related to his mild neuroforaminal narrowing with 
disc bulge at L2-3, L3-4, and L4-5.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
have not been met for the orthopedic manifestations of the 
Veteran's service-connected mild neuroforaminal narrowing 
with disc bulge at L2-3, L3-4, and L4-5.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in September 2007 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that in the September 2007 
letter, the Veteran was advised of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records.  VA 
examinations were conducted in October 2007, July 2008, 
December 2008, and October 2009.  The Board finds that these 
VA examinations are adequate, and include a review of the 
claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Private treatment records from Dr. Hass at Mille Lacs 
Chiropractics dated from 1994 through 2007 revealed that the 
Veteran received periodic chiropractic treatment related to 
his low back complaints.  Objective examinations showed that 
he had tenderness on palpation of the cervicothoracic and 
lumbosacral spine, as well as paraspinal moderate tenderness.  
After diversified adjustment the Veteran had cervicothoracic 
and lumbosacral normal segmental movement.  In a letter dated 
in October 2007, Dr. Hass indicated that the Veteran had been 
his patient since January 1994, and that over the years he 
had many spinal related conditions which made it hard for him 
to continue working as a pipe layer.  Dr. Hass indicated that 
the Veteran had to quit in 1999 and had not been working 
since.

On VA examination in October 2007, the Veteran complained of 
leg numbness when sitting on something hard and tingling to 
the legs when standing.  He denied any history of urinary 
incontinence, urgency, or frequency; fecal incontinence; 
numbness, paresthesias, and leg or foot weakness.  He denied 
a history of fatigue and spasms, but reported having a 
history of decreased motion, stiffness in the morning, 
weakness, and pain brought on by certain movements and 
prolonged sitting.  He felt daily moderate sharp pains to the 
lower back.  He denied flare-ups and reported no limitations 
to walking.  Objective examination of the thoracic 
sacrospinalis showed no spasm, atrophy, guarding, tenderness, 
or weakness, but it was noted that he had "pain with 
motion".  Range of motion testing showed that flexion was to 
90 degrees, extension was to 30 degrees, and lateral rotation 
was to 30 degrees on the right and left, with no pain on 
motion or after repetitive use, and no additional loss of 
motion on repetitive use of the joint.  Lateral flexion was 
to 20 degrees on the right and left, with pain on motion and 
pain after repetitive use at the extreme of 20 degrees, but 
no additional loss of motion on repetitive use.  There were 
no significant effects on his usual occupation, and there 
were moderate effects on some of his usual daily activities.

A July 2007 VA MRI showed mild degenerative changes 
throughout the lumbar spine and minimal retrolisthesis of L2-
3, L3-4, L4-5.  In August 2007 he reported being pain free.  
He denied any incontinence of bowel or bladder, but had 
difficulty completely emptying out or finishing his stools 
since he had surgery on his pilonidal cyst and lower back in 
the past.  In January 2008, he complained of chronic low back 
pain and he generally had no weakness or numbness in his 
legs.  

A February 2008 treatment record from Dr. Hass showed that 
the Veteran was seen for bilateral lumbosacral chronic pain.  
He reported it was tough to get going in the morning, and his 
legs occasionally felt like they were asleep.  He underwent 
manual spinal manipulation with a moderate degree of movement 
in the mid thoracic and a minimal degree of movement in the 
cervical and lumbar spine.

On a VA examination for digestive conditions, in March 2008, 
the examiner opined that it was less likely than not that the 
Veteran's spinal problems were related to his inability to 
evacuate completely his bowels.  

VA treatment records showed that in July 2008, the Veteran 
reported chronic low back pain with tingling in the legs.  He 
had weakness when he went from a bent over position or 
kneeling position to a standing position.  Examination of the 
lower back showed no tenderness on palpation.  

On a VA examination in July 2008, the Veteran complained of 
bilateral lower extremity numbness and tingling, increased by 
standing and sitting in a chair.  He denied pain, a burning 
sensation, and radicular symptoms.  Motor examination showed 
normal bulk and tone, and strength was 5 out of 5 in the 
lower extremities.  The examiner opined that the Veteran's 
rectal condition was not due to or secondary to his spinal 
problems.  The examiner opined that the Veteran's examination 
was more consistent with peripheral neuropathy or possible 
peripheral vascular disease, but not consistent with 
radiculopathy emanating from the spine.  The examiner also 
opined that the Veteran's physical examination was more 
consistent with peripheral neuropathy and would not be due to 
or the result of his service-connected spinal stenosis with 
mild neuroforaminal narrowing.  

In an October 2008 letter, Dr. Hass reported that the Veteran 
suffered from disc degeneration on levels L2 - S1, and he had 
painful range of motion in all directions and was restricted 
from prolonged standing and walking, sitting, and lifting.  

On VA examination in December 2008, the Veteran reported 
problems with leg numbness when sitting on something hard and 
numbness and tingling in the legs when standing.  He reported 
that the pain was sharp and radiated down the bilateral legs 
to the knees.  On review of systems, he denied any history of 
urinary incontinence or urgency and fecal incontinence.  He 
reported a history of numbness, paresthesias, and leg or foot 
weakness, but it was noted that the etiology of these 
symptoms was unrelated to the "claimed disability".  He 
denied a history of fatigue, but reported having a history of 
decreased motion, stiffness in the morning, spasms, and 
constant, moderate, sharp pain brought on by prolonged 
sitting or standing, on a daily basis.  He also reported 
having radiating, burning pain to the bilateral legs to the 
anterior thighs.  He denied flare-ups of spinal conditions 
and incapacitating episodes of spine disease.  Examination of 
the thoracic sacrospinalis revealed no spasm, atrophy, 
guarding, tenderness, weakness, or pain with motion.  Range 
of motion testing of the thoraco-lumbar spine revealed 
flexion was to 90 degrees, extension to 20 degrees, left 
lateral flexion to 20 degrees, and right lateral flexion and 
left and right lateral rotation to 30 degrees.  There was no 
objective evidence of pain on active range of motion, no 
objective evidence of pain following repetitive motion, and 
no additional limitation after three repetitions of range of 
motion.  He complained of stiffness with lateral flexion of 
the back.  



The Veteran underwent another VA examination in October 2009, 
primarily to evaluate his claimed tailbone condition, and he 
reported having moderate constant daily pain in the tail 
bone.  He denied any incapacitating episodes which required 
bed rest or a prescription by a physician.  He complained of 
stiffness in the back, but denied fatigue, spasm, weakness, 
decreased motion, numbness in the leg, or bladder complaints.  
He complained that his stool will get "hung up" since his 
surgery, but denied fecal incontinence.  He complained of 
spine pain and stiffness, but denied back spasm, leg weakness 
and numbness, and radicular symptoms.  Examination of the 
thoracolumbar spine revealed no tenderness to the lumbosacral 
vertebral bodies or the paraspinous muscles.  Range of motion 
testing was normal, with no pain on motion.  His strength was 
symmetrical in both lower extremities.  With regard to DeLuca 
requirements, the examiner noted no additional functional 
limitations, including no additional loss of range of motion 
during flare-ups or secondary to repetitive use of the joint, 
no painful motion, no weakness, fatigability, or lack of 
endurance or coordination.  

III. Analysis

The Veteran contends that he should be entitled to a higher 
rating for his service-connected mild neuroforaminal 
narrowing with disc bulge at L2-3, L3-4, and L4-5.  He 
essentially claims that the neurological manifestations of 
his service-connected lumbar disability are not reflected in 
the currently assigned initial evaluation of 10 percent.  His 
representative has claimed, on his behalf, that the Veteran's 
numbness in the legs and his inability to complete bowel 
evacuation should be considered as part of the service-
connected lumbar spine disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991).  Where the rating appealed is 
the initial rating assigned with a grant of service 
connection, the entire appeal period is for consideration, 
and separate ratings may be assigned for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint. A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

By November 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for mild 
neuroforaminal narrowing with disc bulge at L2-3, L3-4, and 
L4-5, effective from August 17, 2007, pursuant to Diagnostic 
Code (DC) 5238 (pertaining to spinal stenosis).  It appears 
that the RO granted the 10 percent rating to account for the 
orthopedic manifestations of the service-connected lumbar 
disability - including symptoms such as limitation of motion 
and pain.

As pertinent to this case, under the General Rating Formula 
for Diseases and Injuries of the Spine, a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5238.  
(The matter of entitlement to a separate rating for 
neurological manifestations of the service-connected mild 
neuroforaminal narrowing with disc bulge at L2-3, L3-4, and 
L4-5 is addressed in the REMAND portion of the decision 
below.)

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; and a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, DC 5235-43, Note (2).

After considering the competent evidence, as summarized 
above, and giving due consideration to the provisions 
regarding painful motion under 38 C.F.R. § 4.59, as well as 
due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the Board finds that an initial rating in excess of 
10 percent is not warranted.  In order for a rating in excess 
of 10 percent to be awarded, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine less 
than 61 degrees or a combined range of motion not greater 
than 120 degrees; however, there is no clinical evidence of 
any such limitation of thoracolumbar motion.  Additionally, 
he has denied any incapacitating episodes, and there is no 
clinical evidence that the Veteran has any ankylosis of the 
thoracolumbar spine.  On the contrary, the competent evidence 
of record shows that he has had essentially normal/full or 
nearly normal/full range of thoracolumbar motion.  The 
evidence indicates that on VA examination in October 2007, 
the worst limitation of lumbar motion in each plane was 
demonstrated by the Veteran - including 90 degrees of lumbar 
flexion; 30 degrees of extension; 20 degrees of right and 
left lateral flexion; 30 degrees of right and left rotation - 
for a combined total of 220 degrees.  This motion was 
achieved with pain, and pain after repetitive use at the 
extreme of 20 degrees, but no additional loss of motion on 
repetitive use.  While private treatment records showed 
findings of tenderness and spasms, VA examinations show the 
Veteran has denied having spasms or tenderness, and he did 
not demonstrate any lumbar paravertebral muscle spasms or 
tenderness to palpation of the lumbosacral area.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the rating discussed 
above.  Indeed, the Board notes that the Veteran's 
representative, in the statement (VA Form 646) submitted in 
December 2009, notes that the VA examiners have offered range 
of motion findings relative to the lumbar spine that all 
reveal that the 10 percent rating is appropriate.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Examining the 
evidence summarized above, and giving due consideration to 
the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, and 4.59, the 
competent medical evidence of record shows that the Veteran's 
orthopedic lumbar symptomatology does not approximate the 
schedular criteria for an evaluation in excess of 10 percent.  
The pain and functional limitations caused by the lumbar 
spine disorder are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the current 10 percent rating.  Moreover, the 
VA examiner in 2009 opined that there were no additional 
functional limitations, including no additional loss of range 
of motion during flare-ups or secondary to repetitive use of 
the joint, no painful motion, no weakness, fatigability, or 
lack of endurance or coordination.  

Notwithstanding the above discussion, a rating in excess of 
10 percent could be assigned for the orthopedic aspects of 
the low back disability if it were demonstrated that the 
particular disability presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The Board finds no evidence that the orthopedic aspects of 
the lumbar spine disability have presented such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  The Court has held that, 
"if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

The Board finds that the schedular evaluation in this case is 
not inadequate. As discussed above, there are higher ratings 
available for the orthopedic manifestations of a lumbar spine 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The Veteran 
has not required frequent hospitalization for his low back 
orthopedic symptoms.  While he has reported problems with low 
back pain, and standing and sitting related to the low back 
disability, the medical evidence of record indicates that he 
retains essentially full motor strength, with minimal to no 
findings of limitation of motion, pain on motion, tenderness, 
or spasms.  He has not offered any objective evidence of 
orthopedic symptoms due to the service-connected lumbar spine 
disability that would render impractical the application of 
the regular schedular standards.  Consequently, referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996).

Based upon the guidance of the Court in Fenderson v. West, 
supra, the Board has considered whether a staged rating is 
appropriate for the orthopedic manifestations of the lumbar 
spine disability at issue in this case, and has not found any 
variation in his symptomatology or clinical findings that 
would warrant the assignment of any staged ratings in this 
case.  In summary, for the reasons and bases expressed above, 
the Board concludes that a preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess 
of 10 percent for the orthopedic manifestations of his mild 
neuroforaminal narrowing with disc bulge at L2-3, L3-4, and 
L4-5.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt provision does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for the orthopedic 
manifestations of the mild neuroforaminal narrowing with disc 
bulge at L2-3, L3-4, and L4-5, is denied.


REMAND

As previously noted, the Board must determine whether there 
is any other basis upon which an increased evaluation may be 
assignable.  In this regard, except as otherwise provided in 
the Rating Schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).



In rating spinal disabilities, any associated objective 
neurologic abnormalities are to be rated separately.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  
Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, supra.  In this case, the Veteran is competent to 
describe his neurologic symptoms; however, it is unclear 
whether such symptoms may be related to his service-connected 
mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, 
and L4-5.

The Veteran's service-connected spine disability is currently 
rated as 10 percent disabling pursuant to Diagnostic Code 
5238, for spinal stenosis.  Review of the medical evidence of 
record reveals that he has complained off and on of numbness, 
tingling, paresthesias, and radicular pain in the legs.  On 
VA examination in October 2007, the examiner noted the 
Veteran's complaints of numbness, but then on review of 
systems, noted that he denied any history of numbness or 
paresthesias.  On VA examination in July 2008, he complained 
of bilateral lower extremity numbness and tingling but denied 
pain, a burning sensation, and radicular symptoms.  On VA 
examination in December 2008, he reported problems with leg 
numbness and tingling, and that the pain was sharp and 
radiated down the legs.  On VA examination in October 2009, 
he denied numbness in the leg or foot and radicular symptoms.  
In his lay statements, including those made through his 
representative, he has reported having ongoing numbness in 
the legs.  The record, however, is not clear whether or not 
any of these neurological clinical findings are considered 
part and parcel of the service-connected lumbar spine 
disability.  Of note is the VA examination conducted in July 
2008 wherein the examiner opined that the Veteran's 
examination was more consistent with peripheral neuropathy or 
possible peripheral vascular disease, but not consistent with 
radiculopathy emanating from the spine, and would not be due 
to or the result of his service-connected spinal stenosis 
with mild neuroforaminal narrowing.  Moreover, in December 
2008, while the Veteran reported a history of numbness, 
paresthesias, and leg or foot weakness, it was noted that the 
etiology of these symptoms was unrelated to the "claimed 
disability".  On remand, the Veteran should be afforded a 
neurological examination for clarification of these points.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following action:

1.  Copies of current treatment records, 
covering the period from July 2008 to the 
present, should be obtained and added to 
the claims folder.

2.  Schedule the Veteran for a 
neurological examination to determine the 
extent and severity of all neurological 
manifestations and symptoms due to the 
service-connected mild neuroforaminal 
narrowing with disc bulge at L2-3, L3-4, 
and L4-5.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination, and the report 
should state that such review has been 
accomplished.  The purpose of this 
examination is to clinically identify the 
nature and degree of neurologic 
impairment that may be due to the 
Veteran's service-connected lumbar spine 
disability.  To that end, based on the 
review of the record and the examination 
of the Veteran (or claims file review 
alone if examination is not 
accomplished), the examiner should 
identify any symptoms due to mild 
neuroforaminal narrowing with disc bulge 
at L2-3, L3-4, and L4-5 and describe the 
nerve(s) affected, or seemingly affected, 
if any.  

The examiner should ascertain the current 
nature and extent of any radicular 
neuropathy and identify the degree of any 
functional impairment caused by said 
neuropathy, if any.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying any final diagnosis.

3.  Thereafter, readjudicate the issue on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim.  He and his representative 
should also be given an opportunity to 
respond to the SSOC.  Thereafter, the 
case should be returned to the Board for 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


